DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 1-16 and 21-23 in the reply filed on 5/9/22 is acknowledged.
Claims 17-20 and 22-24 are currently under examination.  Please see re-numbering information under claim objections.
Claim Objections-Mis-numbering of Claims
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
NOTE: The numbering of the claims submitted on 5/29/22 is not consistent with the amended claims submitted 1/27/2020.
Original claims 9, 14 and 21 were previously canceled.    Claim 2 IS NOT NUMBERED in the latest amendment submitted 5/29/22, it was skipped, so the subsequent claims in this newly filed amendment are off by one number.
Misnumbered claims 2-7, 9-12, 14-19 and 21-23 have been renumbered to be consistent with the original amendment of 1/27/2020.
In short, the second claim is given the number 2. Claims 2-7 have been re-numbered as 3-8. Claims 9-12 have been re-numbered as claims 10-13.  Claims 14-19 have been re-numbered as claims 15-20.  Claims 21-23 have been re-numbered as claims 22-24.
Re-numbered claims 17-20 and 22-24 are currently under examination and will be referred to by this re-numbering in the rest of the Office Action.  Applicants are requested to send a proper set of claims with the present re-numbering in response to this Office Action.
	Claim 17 (misnumbered claim 16) is also objected to as it should be amended to include the subject matter from claim 1.
Claim Rejections - 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 17-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 (renumbered) is vague and indefinite because it fails to clearly define the composition to be used in the claimed methods.  The information contained in the parentheticals, e.g., (preferably attenuated), leaves the claim vague and indefinite because it is unclear if this an actual limitation or requirement.  Additionally, the claim recites a ‘pathogen or commensal’ and the metes and bounds of this language cannot be readily understood or what structures are encompassed by this language. Are these bacteria or viruses or fungi, etc.?  Part (a) of claim 17 is also vague and indefinite due to the terms “functionalized pathogen” and “commensal modified” because it is unclear what is meant by this language, e.g., what function? What modifications?  The terms “pathogen” and “commensal” are broad and relative because a pathogen to one species may be a commensal to the other and vice versa, or it can be not pathogenic to yet other species, or it may be pathogenic or not depending on the circumstances.  There are no structural limitations to these terms.  
	Part(b) of claim 17 is also very vague and confusing with no known structure behind the names and it is unclear what is encompassed by ‘one or more pendant reactive moieties (claim 1) and what is comprised of the ‘complementary functionality’, etc.  The pendent-reactive moieties are not defined by having the ability to form “a high affinity interaction” without providing any further features as to their structure.  In the same vein, the “pre-targeting vector”, “conjugate moiety” and “second immunogenic component” can be of any possible structure and are solely defined by reference to a desired activity and function.  Additionally, the relative term “high” is vague and unclear.  The actual structures are not clearly set forth in the claims.  The mere recitation of these broad descriptions/names to describe the composition to be used in the claimed method is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed vector conjugates.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Dependent claims 18-20 and 22-24 do not remedy any of the deficiencies described above.  The claims are too vague and indefinite to determine what is actually being claimed.  The term “pathogen” is defined at page 5, lines 29-32, of the specification. However, it is not immediately apparent how the circular definition provided therein can assist the person skilled in the art in determining the scope of the claims. Similarly, the passage at page 6, lines 11-19 may describe what commensals may be but falls short of providing any definition thereof. The Applicant has failed to explain what “high affinity interactions” are how they differ\ from any other interactions. In the same vein the Applicant did not indicate how the terms “pre-targeting vector” and “pendent reactive moieties” should be distinguished from any other vectors and moieties, and how they contribute to the technical definition of the invention. In addition, the term “immunogenic component” is solely defined by having the ability to increase the immunogenicity of the first component, without defining how said immunogenicity is quantified, and which structural features such component should have.
	Appropriate clarification and/or correction is required.  
Claim Rejections – 35 USC § 112-Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 17-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The instant claims are very broadly drawn to, for example:
	A method of stimulating an immune response in a human against
pathogens or commensals, which comprises the steps of:

a. administering to the human a functionalized pathogen or commensal modified a two component vaccine composition for use in in vivo administration, comprising a (preferably attenuated) pathogen or commensal modified as a pre-targeting vector, the pre-targeting vector comprising one or more pendent reactive moieties able to form a high affinity interaction with a complementary conjugate moiety residing on an immunogenic secondary component, and
b. administering to the human a physiologically acceptable conjugate component, wherein the conjugate component comprises a complementary functionality for selectively coupling to the pre-targeting vector, and at least one agent selected from the group consisting of: a diagnostic agent, an imaging agent, a contrast agent, a therapeutic agent, or a combination or multitude thereof, inducing or adjuvanting, at the location of the pathogen or commensal an immune response vis-a-vis the pathogen or commensal.

To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed two component vaccine vectors in the claimed method such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus.  Absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus ofcompositions at the time of filing. 
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
	There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed composition vectors to be used in the methods. The terms “pathogen” and “commensal” are broad and relative because a pathogen to one species may be a commensal to the other and vice versa, or it can be not pathogenic to yet other species, or it may be pathogenic or not depending on the circumstances.  There are no structural limitations to these terms.  
	Part(b) of claim 17 is also very vague and confusing with no known structure behind the names and it is unclear what is encompassed by ‘one or more pendant reactive moieties (claim 1) and what is comprised of the ‘complementary functionality’, etc.  The pendent-reactive moieties are not defined by having the ability to form “a high affinity interaction” without providing any further features as to their structure.  In the same vein, the “pre-targeting vector”, “conjugate moiety” and “second immunogenic component” can be of any possible structure and are solely defined by reference to a desired activity and function. The term "pathogen" is defined at page 5, lines 29-32, of the specification. However, it is not immediately apparent how the circular definition provided therein can assist the person skilled in the art in determining the scope of the claims. Similarly, the passage at page 6, lines 11-19 may describe what commensals may be but falls short of providing any definition thereof. The Applicant has failed to explain what "high affinity interactions" are how they differ\ from any other interactions. In the same vein the Applicant did not indicate how the terms "pre-targeting vector" and "pendent reactive moieties" should be distinguished from any other vectors and moieties, and how they contribute to the technical definition of the invention. In addition, the term "immunogenic component" is solely defined by having the ability to increase the immunogenicity of the first component, without defining how said immunogenicity is quantified, and which structural features such component should have.  Accordingly, there is insufficient written description to support the instant claims.  Examples 1-3 of the instant specification recite specific conjugates of S.aureus and P.berghei, but these are not instantly claimed and do provide written support for the full scope and Genus of the claims for the reasons stated above.
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of compositions. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the broadly recited compositions to be used in the claimed methods, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethods as instantly claimed. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 17-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rood et al (Scientific Reports. 8: 39908, Jan. 6, 2017) , Welling et al (Bioconj. Chem. 26(5): 839-849, 5/20/15), Mills et al (Clin. Trans. Imag. 4(3): 163-174, May 4, 2016) and Elahipanah et al (Bioconj. Chem. 27(4): 1082-1089, March 28, 2016); these references were provided by Applicants.
	Rood et al discloses a cell-specific sequential surface functionalization. The
membrane-receptor CXCR4 was targeted by Ac-TZ14011-Ad (adamantane),
providing an Ad-functionality used for functionalization with B-CD polymers containing
variable fluorescent labels and B-CD; Cy5os5CDi9PIBMA39. Cy3,5CD72PIBMAggo.
Hereby a third generation of functionalization can be introduced such as Ad-
functionalized fluorescent dye, cf. Figures 1-5. It would be thus a matter of routine procedures to apply the same methodology to bacterial or Plasmodium cells.
	Welling et al teaches the development of hybrid tracer DTPA-Cy5-
UBI29-41 for optical imaging of S. aureus infections (Figures 1-4; Scheme 1).

	Mills et al similarly discloses the application of different molecular probes, to make use of a functional group to specifically target and trace bacterial infection. UBI29-41 is discussed at great detail, including its application in therapy as a ZnO-quantum dot
conjugate (page 167, right-hand column; Table 1).
	Elahipanah et al also discloses a method to rewire bacterial cell surfaces with bio-orthogonal chemistry and suggests its applicability in vaccine development (page 1087, right-hand column; paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art to use the compositions taught by the cited prior art references to elicit an immune response in humans.  The claims are broadly drawn to known methodologies and compositions without showing any effects resulting from the difference over the prior art.  The description of the instant claims is also vague and indefinite as pointed out in the 112 first and second paragraphs and the prior art references teach compositions meeting the limitations of the instant claims and Elahipanah et al also discloses their use in vaccines.

Prior art not presently relied upon:

Sumana et al (US 2012/288525) discloses that the immunogenicity of a whole cell Plasmodium vaccine, comprising attenuated Plasmodium sporozytes, can be enhanced by inclusion of a glycolipid adjuvant (Examples 1-8).


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/27/22